Citation Nr: 1044001	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from September 1963 to September 
1965.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2009, the Board remanded the claim for further 
development.  Thereafter, in April 2010, the Board remanded the 
claim for the scheduling of a new Board hearing as the Veteran's 
Law Judge who conducted the September 2008 hearing had since left 
the Board.  

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing has been associated with the claim file.  During the 
hearing, the Veteran waived initial RO consideration of the new 
evidence submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2010).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is attributable to acoustic trauma during 
active service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim of service connection for 
tinnitus is being granted, any deficiencies with regard to VCAA 
are harmless and nonprejudicial and VCAA analysis is not 
required.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran asserts that service connection is warranted for his 
tinnitus.  During the August 2010 hearing, the Veteran testified 
that he was exposed to noise while serving on board a ship in 
service where he slept at the fantail under the gun mount.  He 
testified that he was exposed to gun noise from the firing of the 
guns and engine noise.  The Veteran contends that he was exposed 
to significant acoustic trauma during his military service, and 
his tinnitus should be service-connected.

Upon a review of the claims file, the Veteran's DD Form 214 shows 
that he was assigned to the USS DUNCAN (DDR-874).  However, 
service treatment records are void of complaints, treatment, or 
diagnosis of tinnitus.  Clinical evaluation of the Veteran's ears 
was normal as reflected on the August 1965 separation examination 
report.

Post service treatment records note complaints of bilateral 
tinnitus.  According to February 2006 and October 2009 VA 
examinations, the Veteran stated he had constant daily tinnitus 
lasting minutes at a time.  He reported noise exposure in service 
when sleeping at the fantail of the ship from guns and engine.  
He reported post-service noise exposure from construction work 
and some hunting.  

At the August 2010 hearing, the Veteran testified he had 
experienced tinnitus in service and ever since service.  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for tinnitus.  The Board 
is certainly aware that there are no service treatment records to 
substantiate the Veteran's reported complaints of ringing in the 
ears during service.  However, the Veteran is competent to report 
that he was exposed to acoustic trauma during service.  Moreover, 
the DD Form 214 shows he indeed was assigned to a ship while in 
service.  Thus, the Board will concede noise exposure in service.  
Additionally, there is no reason for the Board to question the 
Veteran's credibility in this case.  The undersigned had the 
opportunity to observe the Veteran at the hearing and finds him 
to be credible.

Additionally, at the August 2010 hearing, the Veteran provided a 
statement as to continuity of symptomatology, stating that his 
tinnitus originated in service, and has existed since.  Again, 
the Board finds that the Veteran's statements are credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table) (Board must analyze the 
credibility and probative value of evidence).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin or the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
an approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this 
case, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  
He alleges that he was exposed to noise in service while serving 
on board the USS DUNCAN.  He has stated that he slept at the 
fantail where he was exposed to gun noise and engine noise.  

In April 2009, the Board remanded the claim for further 
development.  A the time, the Board requested the RO to contact 
the "National Personnel Records Center and/or any other 
appropriate repository of records and request copies of records 
for the Veteran's service with the Army Reserve's Headquarters 
and Headquarters Company, 104th Division from 1980 to 1987."  In 
a letter of May 2009, the RO notified the Veteran that hey had 
requested the above identified records.  However, a review of the 
claim file does not show hat the RO requested the Reserve 
records.  Rather, a May 2009, request for records only requested 
the entire personnel file and identified only periods of service 
from September 1963 to September 1965.  No requests specifically 
to confirm Army National Guard service dates are of record.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  It was further held that where the 
remand orders of the Board are not complied with, the Board errs 
in failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all cases 
presently in remand status.  Id.

At the August 2010 hearing, the Veteran once again testified he 
served in the Oregon National Guard in the 1980s.  Moreover, 
since the April 2008 Board remand, the Veteran has submitted 
Service Personnel records showing service with the Army Reserves, 
and partial physical examination reports from his Reserve 
service.  

On remand, the RO should attempt to verify all of the Veteran's 
service with the Army Reserves from 1980 to 1987.  The RO should 
specifically request the records from the Army Reserves and 
should request confirmation of any periods of active service or 
ACDUTRA service from 1980 to 1987.

Moreover, the Board notes that a VA examination was obtained.  
However, the latest VA examination of October 2009, did not have 
the benefit of reviewing the service treatment records from the 
Veteran's Reserve service.  Therefore, once the Reserve records 
are obtained, a new VA opinion which considers the service 
treatment records is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other appropriate 
repository of records and request copies 
of records for the Veteran's service with 
the Army Reserve's Headquarters and 
Headquarters Company, 104th Division from 
1980 to 1987.  The RO should specifically 
request confirmation of any periods of 
active service and/or ACDUTRA service from 
1980 to 1987 with the Army Reserves.  All 
efforts to obtain the records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.  

2.  Once the above development has been 
completed, a VA audiology medical opinion 
regarding the etiology of the Veteran's 
bilateral hearing loss disability.  The 
examiner should consider all of the 
evidence of record, including the service 
treatment records submitted by the Veteran 
and any additional service treatment 
records obtained from the Veteran's 
Reserve service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
bilateral hearing loss disability is due 
to noise exposure in service, or whether 
such etiology is unlikely.  The examiner 
should provide a clear rationale for the 
conclusion(s) reached and cite the 
evidence relied upon or rejected in 
forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate 
this and explain the reason why an opinion 
would be speculative.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative a Supplemental Statement of 
the Case and allow appropriate time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


